              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:02-cr-00004-MR-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                            ORDER
                                )
                                )
HARRY NOLAN MOODY,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s motions for the

admission of attorneys Joni Jacobsen, Mitchell Epner, and John Ludwig as

counsel pro hac vice. [Docs. 297, 298, 299]. Upon careful review and

consideration, the Court will allow the motions.

      IT IS, THEREFORE, ORDERED that the Defendant’s motions [Docs.

297, 298, 299] are ALLOWED, and Joni Jacobsen, Mitchell Epner, and John

Ludwig are hereby granted pro hac vice admission to the bar of this Court,

payment of the required admission fees having been received by the Clerk

of this Court.                            Signed: May 26, 2020


      IT IS SO ORDERED.




        Case 1:02-cr-00004-MR Document 305 Filed 05/26/20 Page 1 of 1
